DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3-8, 10-15, and 17-20 are pending in this Office Action.
Claim(s) 1, 8, 15, and 17 are amended.
Claim(s) 2, 9 and 16 are cancelled.

Response to Arguments
Applicant's arguments filed on 11/23/2020 with respect to the rejection of Claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 102 and 35 U.S.C. 103, in view of amended claims 1, 8, 15, and 17, have been fully considered but they are not persuasive. 
On pages 8-10 of Applicant’s Remarks it is argued that Onaka fails to teach “the control circuit controls the attenuation amount of the attenuator so that the power of the supervisory signal light notified from the notification circuit approaches a minimum value of power of light receivable by the receiver. (Underline emphasis added.)” Specifically, the Applicant argues that “Onaka disclose controlling an attenuator and an amplifier so that the OSC light is within a predetermined range. However, Onaka does not disclose controlling the power of the 
Applicant is reminded that claims must be given their broadest reasonable interpretation consistent with the specification (MPEP 2111). In the present case, the claim limitation in question recites “the power of the supervisory signal light… approaches a minimum value of power of light receivable by the receiver”. As the Applicant has not provided any special definitions, one of ordinary skill in the art would turn to common meanings when interpreting this limitation. The common meaning of the term “approach” is “to draw closer to” (Merriam-Webster). Thus, the broadest reasonable interpretation of the claim limitation would include any scenario wherein the power of the supervisory light signal becomes closer to (i.e. approaches) a minimum value of power of light receivable by the receiver. The prior art reference need not show that the power of the supervisory signal light becomes exactly the minimum power receivable, but rather only need to show that the power of the supervisory signal becomes closer to this value.
As noted by Applicant in their response, the purpose of the invention of Onaka is to control an attenuator and an amplifier so that the power of the OSC light is brought within a predetermined range. Onaka specifies that this range is a range of powers of light receivable by the receiver, as going below or above the minimum and maximum values receivable results in an increase in reception errors (“Here to describe in detail the advantage of amplifying and transmitting the OSC light on the transmission side, in the case where under conditions for generating a large span loss, the transmission power of the OSC light is insufficient, the reception power of the OSC light becomes less than the minimum reception level for the OSC receiver 33… However, the transmission power for the OSC light need not necessarily be large. That is, in the optical communication system, it is desirable to be able to widely support with a single optical amplifier, from a condition where the span losses are small to a condition where they are large. Under conditions where the span losses are small and the transmission power of the OSC light is large, the power of the OSC light received by the OSC receiver 33 may exceed the maximum reception level of the OSC receiver 33… Therefore, in the present embodiment, by controlling the variable optical attenuator 14 and the OSC optical amplifier 16 by the control circuit 25, the transmission power of the OSC light is made to be within a predetermined range”, Par. 32-35). Additionally, Onaka explicitly lays out an example where the reception power of the OSC light becomes less than the minimum reception level for the OSC receiver 33 and the VOA 14 is controlled to increase power to this range (“in the case where under conditions for generating a large span loss, the transmission power of the OSC light is insufficient, the reception power of the OSC light becomes less than the minimum reception level for the OSC receiver 33… if the configuration is such that the OSC optical amplifier is arranged on the transmission side, then both the drop in the OSC reception power and the drop in the ratio of the OSC light power to the noise light power can be suppressed, and the reception error of the OSC light can be effectively avoided… Therefore, in the present embodiment, by controlling the variable optical attenuator 14 and the OSC optical amplifier 16 by the control circuit 25, the transmission power of the OSC light is made to be within a predetermined range”, Par. 32-35). As the express purpose of the invention of Onaka is to control an attenuator and an amplifier so that the power of the OSC light is brought within a predetermined range (as is admitted by the Applicant), then in such a scenario where the reception power of the OSC light becomes less .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 10-12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Onaka et al. US 2009/0169212 A1 (hereinafter Onaka).
a minimum value of power of light receivable by the receiver (based on the above monitor information received by the OSC receiver 33' on the downlink side, the control circuit 25 on the uplink side controls the variable optical attenuator 14 and the OSC optical amplifier 16 so that the reception level of the OSC light Losc enters within a previously set range, Par. 43-48; Abst.; Par. 12; Par. 35; Par. 37; VOA adjusts power of OSC light until it reaches a given target or range, Par. 26; Par. 28; Par. 37; Par. 43-48; example given where the reception power of the OSC light becomes less than the minimum reception level for the OSC receiver 33 and the VOA 14 is controlled to increase power to a range between the minimum reception level and the maximum reception level [i.e. “approaches a minimum value of power of light receivable by the receiver”], Par. 32-35).
Regarding Claim 3, Onaka teaches the transmission system according to claim 1, wherein the control circuit controls the attenuation amount of the attenuator so that the power of the supervisory signal light notified from the notification circuit approaches a minimum value of power of light receivable within a range of a reception characteristic specification of the receiver (VOA adjusts power of OSC light until it reaches a given target or range, Par. 26; Par. 28; Par. 37; Par. 43-48; example given where the reception power of the OSC light becomes less than the minimum reception level for the OSC receiver 33 and the VOA 
Regarding Claim 4, Onaka teaches the transmission system according to claim 1, wherein the attenuator attenuates the supervisory signal light that is input to the combiner (VOA 14 attenuates Losc prior to entering multiplexer 13, Fig. 3; Par. 43-48).
Regarding Claim 5, Onaka teaches the transmission system according to claim 4, wherein the control circuit stops control on the attenuation amount of the attenuator in one of a case where a difference between the power of the supervisory signal light notified from the notification circuit and the given target value is equal to or smaller than a first threshold (the attenuation amount is controlled until the cont 25 is notified that the measured power is equal to the target value [i.e. a threshold difference of 0], Par. 43-48; Abst.; Par. 12; Par. 35; Par. 37), and a case where a difference between the attenuation amount and an upper limit value of the attenuation amount is equal to or smaller than a second threshold (The Examiner notes that the limitation is written in the alternative, requiring only “one of” the cases).
Regarding Claim 8, Onaka teaches a transmission device (device on the downlink side [left side of figure], Fig. 3; Par. 43-48) configured to transmit main signal light (transmits main signal Ls on transmission path 1, Fig. 3; Par. 25-26; Fig. 4; Par. 43-48) to another transmission device (device on the uplink side [right side of figure], Fig. 3; Par. 43-48) through a transmission line (path 1, Fig. 3; Par. 25-26; Fig. 4; Par. 43-48), the transmission device comprising: a transceiver (OSC TX 12 and OSC RX 33’, Fig. 3) configured to output supervisory signal light including information on supervisory control on the transmission device and the other transmission device (outputs OSC light signal Losc which includes information related to an a minimum value of power of light receivable by a receiver of the other transmission device (based on the above monitor information received by the OSC receiver 33' on the downlink side, the control circuit 25 on the uplink side controls the variable optical attenuator 14 and the OSC optical amplifier 16 so that the reception level of the OSC light Losc enters within a previously set range, Par. 43-48; Abst.; Par. 12; Par. 35; Par. 37; VOA adjusts power of OSC light until it reaches a given target or range, Par. 26; Par. 28; Par. 37; Par. 43-48; example given where the reception power of the OSC light becomes less than the minimum reception level for the OSC receiver 33 and the VOA 14 is controlled to increase power to a range between the minimum reception level and the maximum reception level [i.e. “approaches a minimum value of power of light receivable by the receiver”], Par. 32-35).
Regarding Claim 10, Onaka teaches the transmission device according to claim 8, wherein the control circuit controls the attenuation amount of the attenuator so that the power of the supervisory signal light received by the other transmission device approaches a minimum value of power of light receivable within a range of a reception characteristic specification of the receiver (VOA adjusts power of OSC light until it reaches a given target or range, Par. 26; Par. 28; Par. 37; Par. 43-48; example given where the reception power of the 
Regarding Claim 11, Onaka teaches the transmission device according to claim 8, wherein the attenuator attenuates the supervisory signal light that is input to the combiner (VOA 14 attenuates Losc prior to entering multiplexer 13, Fig. 3; Par. 43-48).
Regarding Claim 12, Onaka teaches the transmission device according to claim 8, wherein the control circuit stops control on the attenuation amount of the attenuator in one of a case where a difference between the power of the supervisory signal light received by the other transmission device and the given target value is equal to or smaller than a first threshold (the attenuation amount is controlled until the cont 25 is notified that the measured power is equal to the target value [i.e. a threshold difference of 0], Par. 43-48; Abst.; Par. 12; Par. 35; Par. 37), and a case where a difference between the attenuation amount and an upper limit value of the attenuation amount is equal to or smaller than a second threshold (The Examiner notes that the limitation is written in the alternative, requiring only “one of” the cases).
Regarding Claim 14, Onaka teaches the transmission device according to claim 8, wherein the control circuit stops control on the attenuation amount of the attenuator in one of a case where a difference between the power of the supervisory signal light received by the other transmission device and the given target value is equal to or smaller than a first threshold (the attenuation amount is controlled until the cont 25 is notified that the measured power is equal to the target value [i.e. a threshold difference of 0], Par. 43-48; Abst.; Par. 12; Par. 35; Par. 37), a case where a difference between the attenuation amount and an upper limit value of 
Regarding Claims 15 and 17-19, method claims 15 and 17-19 are drawn to the method of using an apparatus the same as claimed in apparatus claims 1 and 3-5. Therefore, the limitations of claims 15 and 17-19 correspond to limitations of claims 1 and 3-5 and are rejected for the same reason(s) of anticipation as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onaka in view of Takeyama US 2015/0125145 A1 (hereinafter Takeyama).
Regarding Claim 6, Onaka teaches the transmission system according to claim 1.
Onaka does not teach wherein the attenuator attenuates the supervisory signal light and the main signal light output from the combiner. However, Takeyama teaches a transmission system for controlling the transmission power of an OSC light signal (Abst.; Fig. 1 
It would have been obvious to one of ordinary skill in the art to modify Onaka such that the attenuator attenuates the supervisory signal light and the main signal light output from the combiner, because automatic adjustments are performed such that input power to the reception preamplifier has an appropriate level, thus the reception preamplifier is automatically started in an appropriate mode of operation.
Regarding Claim 13, Onaka teaches the transmission device according to claim 8.
Onaka does not teach wherein the attenuator attenuates the supervisory signal light and the main signal light output from the combiner. However, Takeyama teaches a transmission system for controlling the transmission power of an OSC light signal (Abst.; Fig. 1 and Fig. 2; Par. 22-61), wherein the attenuator (VOA 13, Fig. 1) attenuates the supervisory signal light and the main signal light output from the combiner (VOA 13 attenuates both the main signal and the OSC light signal output from multiplexer 12, Fig. 1 and Fig. 2; Par. 22-61), because automatic adjustments are performed such that input power to the reception preamplifier has an appropriate level, thus the reception preamplifier is automatically started in an appropriate mode of operation (Par. 15).

Regarding Claim 20, method claim 20 is drawn to the method of using an apparatus the same as claimed in apparatus claim 6. Therefore, the limitations of claim 20 correspond to limitations of claim 6and are rejected for the same reason(s) of obviousness as stated above.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onaka in view of Arnold US 2004/0052524 A1 (hereinafter Arnold).
Regarding Claim 7, Onaka teaches the transmission system according to claim 1, wherein the notification circuit notifies the first transmission device of the power of the supervisory signal light detected by the first detector (the monitor information of the optical detector 35 is transmitted to an OSC transmitter 12' on the downlink side, and this monitor information is imposed on the OSC light Losc' transmitted on the transmission path 1' on the downlink side, and transmitted, Par. 43-48) and, wherein the control circuit stops control on the attenuation amount of the attenuator in one of a case where a difference between the power of the supervisory signal light notified from the notification circuit and the given target value is equal to or smaller than a first threshold (the attenuation amount is controlled until the cont 25 is notified that the measured power is equal to the target value [i.e. a threshold difference of 0], Par. 43-48; Abst.; Par. 12; Par. 35; Par. 37), a case where a difference between 
Onaka does not teach wherein the second transmission device includes a second detector configured to detect power of the main signal light, the notification circuit notifies the first transmission device of the power of the main signal light detected by the second detector. However, Arnold teaches an optical transmission system (Abst.; Fig. 1), wherein the second transmission device (second node 40, Fig. 1) includes a second detector configured to detect power of the main signal light (power monitor 210b monitors radiation power of signal received at node 40 after passing through waveguide 60, Fig. 1; Abst.; Par. 40, claim 12), the notification circuit notifies the first transmission device of the power of the main signal light detected by the second detector (data insert unit 140b inserts the power data into the supervisory channel for transmission back to node 20, Fig. 1; Abst.; Par. 40), so that the radiation power measured at the second node is stabilized substantially at the predetermined level at which optical non-linearities are reduced to less than a predetermined threshold in the optical fiber waveguide (Abst.).
It would have been obvious to one of ordinary skill in the art to modify Onaka such that the second transmission device includes a second detector configured to detect power of the main signal light, the notification circuit notifies the first transmission device of the power of the main signal light detected by the second detector, so that the radiation power measured at .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636